Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 1 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 2 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 3 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 4 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 5 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 6 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 7 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 8 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 9 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 10 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 11 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 12 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 13 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 14 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 15 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 16 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 17 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 18 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 19 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 20 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 21 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 22 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 23 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 24 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 25 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 26 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 27 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 28 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 29 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 30 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 31 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 32 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 33 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 34 of
                                       35
Case 19-01298-5-JNC   Doc 702 Filed 08/25/20 Entered 08/25/20 11:01:35   Page 35 of
                                       35
